DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claim amendments have required further search and consideration and resulted in new prior art rejection(s).

Election/Restrictions
Claims 6-24 continue to be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Jr. et al. (U.S. Patent 6,338,219) in view of Cheng et al. (U.S. Patent Application Publication 2015/0345901).

In regards to claim 1, Watson, Jr. et al (henceforth referred to as Watson) disclose an optical sight mount for use with a firearm.  Watson teaches a mounting rail (item 122), the optical sight mount comprising:
Watson teaches a base (item 12), but fails to teach a base that includes a clamping mechanism configured to releasably engage a mounting interface of a firearm.  However, Cheng et al (henceforth referred to as Cheng) teaches an attachable handle with built in site and including a clamping mechanism configured to releasably engage a mounting interface of a firearm (see item 13 of figure 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various attaching configurations to the Watson sight mount including a clamping configuration as taught by Cheng, to allow for quick and secure attachment and release;
a mounting surface configured so that an optical sighting device can be secured
thereon.  The mounting rail functions as an optical device mounting surface; and
a backup sighting system positioned within a longitudinally extending sight channel located between the base and the mounting surface of the optical sight mount.  As depicted in figure 4, a back-up sighting device is positioned within a channel in the optical device bracket.

In regards to claim 2, Watson discloses that the backup sighting system comprises a rear sight and a front sight assembly.  Watson teaches a viewing aperture at the front and a post at the rear as shown in figures 3 and 4. 

In regards to claim 3, Watson discloses that the rear sight assembly includes a windage adjustable rear sight that is positioned within the longitudinally extending sight channel by a windage adjustment screw that extends therethrough.  As discussed, Watson illustrates a viewing aperture that is transversely moveable via an adjustment screw (items 130/132); and the front sight assembly includes a front sight that is positioned within the longitudinally extending sight channel so that a post portion thereof can be aligned with the windage adjustable rear sight.  The front sight portion of the Watson device is shown as a post viewable through sight “channel”.

In regards to claim 4, Watson discloses that the mounting surface if configured to interface with a mount compatible surface of an optical sighting device.  The mounting surface accepts optical devices.

In regards to claim 5, Watson discloses that the mounting surface includes a longitudinally extending channel configured to receive a portion of the optical sighting device therein.  The optical mounting surface includes a channel constituting a relief as claimed (see figures).  Note that the mounting rail of the Watson device includes a longitudinally extending channel along its center and can receive a portion of a mounted component as the component locks into the corresponding transverse grooves.

Summary/Conclusion
Claims 1-5 are rejected and claims 6-24 are withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641